Title: To James Madison from William Lambert, 25 May 1810
From: Lambert, William
To: Madison, James


Sir,
City of Washington, May 25th. 1810.
I have the honor to inclose for your acceptance, a printed copy of an ode which I have composed for the fourth of July, in the present year, to which some alterations and additions have been made since the last anniversary of American independence. That part which relates particularly to yourself, you will be pleased to receive as a testimonial of sincere respect, without a tincture of sycophantic adulation. I have likewise attempted to do justice to the character of Mr. Jefferson, and to show the esteem I have for him. When we look back to the fourth of July 1776, as the birth day of our independence, we naturally recur to events and circumstances relating to the revolutionary war; and this, I trust, may be done, without offence to the government or subjects of that kingdom from which we are now separated. This ode, in a more imperfect state, has met with the approbation of Mr. Barlow. I am, Sir, with great respect, Your most obedt. servant,
William Lambert.
